Citation Nr: 1008616	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 until July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in January 
2007 before a Veterans Law Judge regarding the issue on 
appeal.  In correspondence dated in May 2009, the Veteran was 
informed that the Veterans Law Judge who conducted the 
January 2007 hearing was no longer employed with the Board.  
However, the Veteran declined the opportunity to testify at 
another hearing.  

This case returns to the Board following a remand to the RO 
in April 2007.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence demonstrates that it is likely that PTSD was 
incurred in service and is causally or etiologically related 
to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been 
approximated.  38 U.S.C.A. §§ 1101, 1133, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.384 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for PTSD.   The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for PTSD as a result of 
a personal assault during service.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance, and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 
defines psychosis as brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  38 C.F.R. § 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The record reflects the Veteran has been diagnosed with 
several psychiatric disabilities, including panic anxiety, 
recurrent major depression with psychotic features, affective 
disorder, anxiety-related disorder, and PTSD with mixed 
depression and anxiety.  However, his private treating 
psychiatrist has consistently diagnosed him with PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Additionally, the law provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Gallegos v. 
Peake, 22 Vet. App. 329 (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical 
or mental health professional for interpretation.  Bradford 
v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, 
for claims involving an in-service personal assault, after-
the-fact medical evidence can be used to establish a 
stressor. See Bradford v. Nicholson, 20 Vet. App. 200 (2006); 
Patton v. West, 12 Vet. App. 272, 278 (1999).

As noted above, the Veteran has a current diagnosis of PTSD.  
The remaining question is whether there is evidence of combat 
service or corroborating evidence of an in-service stressor 
and evidence linking the diagnosed PTSD to the alleged 
stressors.

In this case, the Veteran has not contended and the record 
does not demonstrate that he engaged in combat.  Since the 
Board finds that the Veteran did not engage in combat with 
the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  

The Veteran contends that he has PTSD as a result of being 
raped by fellow service members.  The Veteran's service 
personnel records and service treatment records do not 
contain any evidence directly referencing this incident, but 
there is also nothing in the service records to contradict 
it.  The Veteran has consistently alleged that, in May 1967, 
he was raped..  As noted above, in cases involving service 
connection for PTSD based upon personal assault, alternate 
source evidence and after-the-fact medical evidence can be 
used to corroborate an account of a stressor.  See Patton v. 
West, 12 Vet. App. 272 (1999).  

The Veteran has stated he was raped by two service members 
while coming home from church one Sunday in May 1967.  At his 
January 2007 hearing, he testified that after the rape, he 
went home, took a shower, and went to bed.  He stated that he 
later told his sergeant what had happened and was taken to 
the hospital.  The Veteran's service medical records contain 
an entry dated Monday, May 29, 1967, noting that the Veteran 
was seen in the emergency room hyperventilating and 
uncontrollable and was diagnosed with panic anxiety.  The 
Veteran's personnel records also contain a statement from his 
sergeant which noted that the Veteran was unsuitable for 
service and cited that he had witnessed at least one crying 
spell since May 22, 1967.  Also of record is a February 1997 
VA examination which noted that following the incident, the 
Veteran suffered from crying spells.  The Veteran was 
discharged from active service in July 1967 because he was 
found to be unsuitable for service.  

Furthermore, lay statements of the Veteran's spouse lend 
credibility to his claim of a sexual assault.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  The Veteran's spouse, who had met 
him prior to his enlistment in service, described him as a 
"very social" and "very pleasant" young man prior to 
service.  Upon marrying the Veteran following his discharge 
from service, the spouse indicated that she discovered he was 
"different from a normal man" with respect to his 
sexuality.  She further indicated that many years later he 
confided in her about the in-service rape, which allowed her 
to understand their relationship better. 

Most significantly, medical professionals have determined 
that the personal assault the Veteran experienced is of the 
very nature of that contemplated in the regulations regarding 
service connection for PTSD based upon personal assault.  38 
C.F.R. § 3.304(f)(3).  For example, a March 2005 statement 
from the Veteran's private treating social worker opined that 
"it is more likely than unlikely that this rape is factual 
as his psychosocial history is consistent with a post 
traumatic stress syndrome disorder."  

Similarly, correspondence dated in April 1996 from a VA 
clinical coordinator / readjustment counseling therapist 
indicated that the Veteran was seen at the Tampa Veterans' 
Center on six occasions between September 1994 and December 
1995, where he discussed sexual trauma stemming from a 
reported rape occurring while on active duty.  An April 2000 
VA social work outpatient treatment note indicated that the 
Veteran reported being raped in boot camp and being unable to 
cope with this devastating event.  

In sum, the record includes consistent statements by the 
Veteran concerning the assault in retelling the stressor to 
family members, mental health providers, and at the April 
2009 Board hearing; lay statements that lend credibility to 
the reported assault; and the opinions of medical 
professionals that the Veteran's history and behavior was 
consistent with a prior sexual assault.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. 
App. 272, 278 (1999).  The Board also finds it significant 
that the Veteran reported the assault to obtain mental health 
treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Therefore, the Board finds that the evidence 
as a whole corroborates the Veteran's report of a sexual 
assault during service.  

The remaining element is a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
The March 2005 statement of the private licensed clinical 
social worker clearly relates the current PTSD to the in-
service sexual assault.  

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


